Citation Nr: 0333934	
Decision Date: 12/05/03    Archive Date: 12/15/03	

DOCKET NO.  96-18 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

The appellant

REPRESENTATION

Appellant represented by: Puerto Rico Public Advocate for 
Veterans Affairs




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from August 1962 to February 
1955.  He served in Vietnam from May 1965 to February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
VARO in San Juan, Puerto Rico.


REMAND

The Board notes that subsequent to initiation of the appeal, 
the regulation pertaining to service connection for PTSD, 
38 C.F.R. § 3.304(f), was revised.  If a regulation changes 
after the claim has been filed, or prior to the conclusion of 
the appellate process, the provision that is more favorable 
to the veteran applies.  See VAOPGCPREC 3-2000; see also, 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Pursuant to 38 C.F.R. § 3.304(f), as it was initially 
promulgated in 1993, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  The regulation made no 
reference to any criteria, in terms of the sufficiency of the 
symptomatology or stressor, to be applied in determining if 
the veteran has PTSD.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the diagnostic criteria for PTSD, 
whether based on the diagnostic criteria shown in the 
Diagnostic and Statistical Manual of Mental Disorders, 3rd 
Edition, Revised (DSM-III-R), or the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, 
(DSM-IV), cannot be read in a manner that imposed 
requirements over and above those included in 38 C.F.R. 
§ 3.304(f).  

Therefore, a "clear" diagnosis of PTSD by a mental health 
professional, regardless of whether the diagnosis is based on 
DSM-III-R or DSM-IV, must be presumed to concur with the 
applicable diagnostic criteria for that disorder in terms of 
the adequacy of the symptomatology and the stressor.  If the 
Board finds that the diagnosis does not comply with the 
applicable diagnostic criteria pertaining to the adequacy of 
the symptomatology or the severity of the stressor, remand of 
the case for clarification of the diagnosis or additional 
examination is required.  See Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  The change in 
the regulation was effective March 7, 1997, the date of the 
Court's decision in Cohen.  According to the revised 
regulation, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

Also, during the pendency of the appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant, and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Because of the changes in the law cited above, a remand is 
required for compliance with governing adjudicative 
procedures.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that needs to 
be rendered to comply with the VCAA.  It is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.

The evidence of record contains a number of psychiatric 
diagnoses, including PTSD.  When the veteran was accorded an 
examination by VA in August 2000, it was specifically stated 
that he did not have PTSD.  However, the veteran has 
expressed vehement disagreement with the examination.  
Medical records dated subsequent thereto, in contrast to the 
comment made by the examiner at that time, indicate a primary 
psychiatric diagnosis of PTSD.  

A review of the record reveals that no attempt has been made 
to contact the United States Armed Services Center for 
Research of Unit Records (USASCRUR), to provide information 
regarding the activities of the unit to which the veteran was 
assigned while he was stationed in Vietnam.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The veteran should be asked to 
provide a statement of stressors claimed 
to have been incurred during active 
service, including the "who, what, where 
and when" of each alleged stressor, the 
type and location of the incident, 
numbers and full names of casualties, 
unit designations to the company level, 
and of the units involved.

2.  The RO should then ask the Director, 
USASCRUR, to provide any information 
available, such as a command history, 
pertaining to the activities of 
C Battery, 2nd Howitzer Battalion, 320th 
Artillery, 1st Brigade, 101st Airborne 
Division, between May 1965 and February 
1966. 

3.  The RO should then schedule a 
psychiatric examination of the veteran by 
an appropriate specialist who had not 
previously examined him for the purpose 
of determining the nature and etiology of 
any psychiatric disorder, including PTSD, 
which may be present.  The claims file 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the requested examination.  All 
appropriate studies, including PTSD 
subscales, are to be performed.  The 
examiner should determine the extent, 
etiology, and correct diagnosis of any 
psychiatric disability found to be 
present.  If schizophrenia is diagnosed, 
the examiner should offer an opinion, 
with complete rationale, as to whether 
such disorder is associated with the 
veteran's active service.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, he or she must 
specific the evidence relied upon to 
determine the existence of the stressors.  
Any and all opinions expressed must be 
accompanied by a complete rationale.

4.  The RO should follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to notice 
and development.  Following such 
development, the RO should review and 
readjudicate the service connection 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for a  response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the examination requested in this REMAND, is deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for any scheduled examination could result 
in a denial of his claim.  38 C.F.R. § 3.655 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


